Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of baskets, teapots, sugar spoons, cream pitchers, dishes, cruets, egg stands, toast and butter stands, thimbles, trays, photo frames, crumb trays and scoops, atomizers, boxes, vases and bottles chiefly used in the kitchen, on the table, or in the .household for utilitarian purposes. The claim at 40 percent under paragraph 339 was therefore sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), and Rice v. United States (T. D. 49373) cited.